                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TIMOTHY HINDS,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1415-Orl-37KRS

BRANDON GLATTHORN; and THE
CITY OF ORLANDO POLICE
DEPARTMENT,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiff initiated this civil rights action under 42 U.S.C. § 1983 against Defendants

Brandon Glatthorn (“Officer Glatthorn”) and the City of Orlando Police Department

(“OPD”) on August 28, 2018, alleging violations of the Fourth Amendment. (Doc. 1

(“Complaint”).) Plaintiff also filed a motion for leave to proceed in forma pauperis (Doc. 2

(“IFP Motion”)), triggering review of the Complaint under 28 U.S.C. § 1915(e)(2)(B). On

review, U.S. Magistrate Judge Karla R. Spaulding determined that Plaintiff’s allegations

were insufficient to state a claim, so she recommended that: (1) the Complaint be

dismissed; (2) the IFP Motion be terminated; and (3) Plaintiff be granted leave to amend.

(See Doc. 5 (“R&R”).)

       Rather than objecting to the R&R, Plaintiff filed an amended complaint against the

same Defendants, this time alleging violations of the Fourth Amendment, Fourteenth

Amendment, and Title VI of the Civil Rights Act of 1964. (Doc. 6 (“Amended


                                             -1-
Complaint”).) As a result, Magistrate Judge Spaulding terminated her original R&R and

performed the same § 1915(e)(2)(B) review of Plaintiff’s Amended Complaint. (Doc. 7

(“Amended R&R”).) Again, Magistrate Judge Spaulding recommended: (1) dismissing

Plaintiff’s Amended Complaint; (2) terminating the IFP Motion; and (3) granting Plaintiff

leave to amended (id. at 8)—findings to which Plaintiff objected (Doc. 8 (“Objection”)).

On de novo review, the Court finds that the Objection is due to be overruled, the

Amended R&R adopted, and the Amended Complaint dismissed.

                                     I.    BACKGROUND

       A.      Plaintiff’s Allegations

       In the Amended Complaint, Plaintiff alleges that on August 22, 2018, he was

driving his truck “while Black” when he was followed and stopped by Officer Glatthorn,

an officer with OPD. (Doc. 6, pp. 6–7.) Plaintiff then waited twenty minutes while Officer

Glatthorn wrote him a ticket because the tag on his truck belonged to his mobile home

license plate. (Id. at 7.) Because the only visible tag on his truck was up to date and because

Officer Glatthorn would have had to search his license plate information to uncover any

traffic violation, Plaintiff alleges that Officer Glatthorn and OPD violated his rights under

the Fourth and Fourteenth Amendments and Title VI of the Civil Rights Act by stopping

him and conducting that search. (Id.) In sum Plaintiff says, “This is not my first time being

racially profiled and targeted because I am black. I am sick and tired of this oppression[]

by white police officers.” (Id. at 8.)

       B.      Amended R&R

       Magistrate Judge Spaulding recommends dismissing the Amended Complaint for

                                              -2-
failure to adequately state a claim for relief against either Defendant. (Doc. 7.) For starters,

she found that Plaintiff’s § 1983 claims against OPD were due to be dismissed because

OPD is an agent of the city and not a legal entity subject to suit under § 1983. (Id. at 5.) As

to the § 1983 claims against Officer Glatthorn, she determined that they were due to be

dismissed because Plaintiff’s allegations were insufficient to state a violation of the

Fourth Amendment or the Fourteenth Amendment. (Id. at 5–6.) Lastly, regarding

Plaintiff’s Title VI claim against both Defendants, she concluded that this claim was also

subject to dismissal because Plaintiff failed to allege facts to show Title VI applies.

(Id. at 7.)

        Yet, despite the glaring deficiencies in Plaintiff’s Complaint and Amended

Complaint, Magistrate Judge Spaulding recommends that Plaintiff be permitted to file a

second amended complaint based on his potential to allege an Equal Protection claim, to

bring a Monell claim against the City of Orlando, or both. (Id. at 7–8.)

        C.     Plaintiff’s Objection

        Plaintiff objected to the Amended R&R, arguing that Magistrate Judge Spaulding

was acting as a defense attorney for Officer Glatthorn and misinterpreted Plaintiff’s

Amended Complaint. (Doc. 8, p. 1.) He further argued that he has the right to a jury trial,

the right to redress under 42 U.S.C. § 1983, and the right to sue under Title VI of the Civil

Rights Act. (Id.) As a result, Plaintiff asserts that the Amended R&R should be rejected.

(Id.) With this Objection (id.), the matter is ripe.

                                  II.    LEGAL STANDARDS

        When a party objects to a magistrate judge’s findings, the district court must

                                               -3-
“make a de novo determination of those portions of the report . . . to which objection is

made.” 28 U.S.C. § 636(b)(1). “Parties filing objections to a magistrate’s report and

recommendation must specifically identify those findings objected to. Frivolous,

conclusive, or general objections need not be considered by the district court.” Marsden v.

Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). The district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” Id. The district court must consider the record and factual issues based on the

record independent of the magistrate judge’s report. Ernest S. ex rel. Jeffrey S. v. State Bd.

of Educ., 896 F.2d 507, 513 (11th Cir. 1990).

                                       III.     ANALYSIS

       Before a plaintiff may proceed without paying a filing fee—as Plaintiff seeks to do

in this case (see Doc. 2)—the court must review the complaint to determine whether it is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against an immune defendant. 28 U.S.C. § 1915(e)(2). If a complaint fails

to state a claim, the court must dismiss it. Id. § 1915(e)(2)(B)(ii). A dismissal under

§ 1915(e)(2)(B)(ii) is governed by the same standard as dismissal under Federal Rule of

Civil Procedure 12(b)(6). Weakley v. Connolly, 714 F. App’x 972, 973 (11th Cir. 2018) 1; see

also Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (“The language of section

1915(e)(2)(B)(ii) tracks the language of Federal Rule of Civil Procedure 12(b)(6) . . . .”).




       1 “Unpublished opinions are not controlling authority and are persuasive only
insofar as their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
1345 (11th Cir. 2007).
                                                -4-
       To survive dismissal, a complaint must contain sufficient factual matter to “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In testing the sufficiency of a complaint, courts do not consider other matters

outside the four corners of the pleading and must: (1) disregard conclusory allegations,

bald legal assertions, and formulaic recitation of the elements of a claim; (2) accept the

truth of well-pled factual allegations; and (3) view well-pled facts in the light most

favorable to the plaintiff. See Hayes v. U.S. Bank Nat’l Ass’n, 648 F. App’x 883, 887

(11th Cir. 2016); Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

       Here, Plaintiff’s Objection attacks the Amended R&R’s findings regarding the

§ 1983 and Title VI claims, as he argues that they should not be dismissed because he has

the right to bring these claims. 2 (Doc. 8, p. 1.) The Court addresses the Amended R&R’s

treatment of each of Plaintiff’s claims in turn.

       A.     Section 1983 Claims

       Plaintiff’s first challenge to the Amended R&R’s findings is that he has “the right

to redress under 42 U.S.C. § 1983.” (Doc. 8, p. 1.) But based on the allegations in Plaintiff’s

Amended Complaint, he has failed to state a § 1983 claim against either the OPD or

Officer Glatthorn, so these claims are due to be dismissed.




       2  Plaintiff’s only other attack on the Amended R&R is that “Magistrate Karla
Spaulding is advocating as a defense attorney for Officer Glatthorn.” (Doc. 8, p. 1.) But
Plaintiff offers no support for this conclusory allegation, and it is clearly belied by even a
cursory review of the Amended R&R. See Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir.
1988) (“Frivolous, conclusive, or general objections need not be considered by the district
court.”).
                                              -5-
       To start, Plaintiff’s Amended Complaint raises § 1983 claims against OPD. (Doc.

6.) The Amended R&R recognizes, however, that OPD is an agent of the city and not a

legal entity subject to suit under § 1983. (Doc. 7, p. 5.) Thus, despite Plaintiff’s belief to

the contrary, the Amended R&R is correct that Plaintiff cannot bring a § 1983 claim

against OPD. See Vaughn v. City of Orlando, No. 6:07-cv-1695-Orl-19UAM, 2008 WL

151885, at *5 (M.D. Fla. Jan. 15, 2008) (dismissing a plaintiff’s §1983 claims against the

OPD because “OPD is merely an agent of the city and is not a legal entity subject to suit”).

So Plaintiff’s § 1983 claims against OPD are due to be dismissed.

       Next, Plaintiff’s Amended Complaint alleges § 1983 claims against Officer

Glatthorn based on the Fourth and Fourteenth Amendments. (Doc. 6.) For Plaintiff to

show a Fourth Amendment violation based on an unconstitutional seizure, he “must

demonstrate that a seizure occurred and that it was unreasonable.” Evans v. Hightower,

117 F.3d 1318, 1320 (11th Cir. 1997) (citing Brower v. Cty. of Inyo, 489 U.S. 593, 599 (1989)).

Regarding traffic stops, reasonableness is determined by the existence of probable cause

to believe a traffic violation occurred, not the actual motivation of the officer. Whren v.

United States, 517 U.S. 806, 810–13 (1996). As the Amended R&R states, although Plaintiff

alleges he was stopped for “driving while black,” his factual allegations—that he had an

invalid registration decal—undermine any assertion that the traffic stop was

unreasonable. (Doc. 7, pp. 5–6.) Moreover, to the extent Plaintiff’s Fourth Amendment

claim hinges on Officer Glatthorn’s search of Plaintiff’s license plate information, such a

search does not rise to a Fourth Amendment violation, as stated in the Amended R&R.

(See id. at 6 (citing United States v. Ellison, 462 F.3d 557, 561 (6th Cir. 2006)).) As Plaintiff

                                               -6-
has failed to state a Fourth Amendment claim against Officer Glatthorn, the Amended

R&R properly concluded that this claim is due to be dismissed.

       The same goes for Plaintiff’s Fourteenth Amendment claim—whether intended as

an Equal Protection claim or a Due Process claim—against Officer Glatthorn. (See Doc. 6,

p. 7.) To raise an Equal Protection claim, Plaintiff “must demonstrate that (1) he is

similarly situated to others who received more favorable treatment, and (2) his

discriminatory treatment was based on some constitutionally protected interest, such as

race.” Bryant v. Ruvin, 477 F. App’x 605, 607 (11th Cir. 2012) (citing Jones v. Ray, 279 F.3d

944, 946–47 (11th Cir. 2001)). But the Amended R&R correctly determined that Plaintiff

failed to adequately demonstrate either element. (Doc. 7, p. 6.) In the alternative, if

Plaintiff attempted to raise a Due Process claim, he failed to allege as required that he was

deprived of any interest in “life, liberty, or property, without due process of law.” See

U.S. Const. amend. XIV, § 1. Accordingly, the Amended R&R rightly concluded that

Plaintiff failed to state a Fourteenth Amendment claim, necessitating dismissal. (See also

Doc. 7, p. 6.)

       Although Plaintiff disagrees with these findings and asserts that he has a right to

redress under § 1983 (Doc. 8, p. 1), he has offered no factual or legal support for his

opposition. As Plaintiff has failed to state a claim for the violation of his Fourth or

Fourteenth Amendment rights, Plaintiff’s Objection is due to be overruled and his § 1983

claims dismissed.




                                             -7-
       B.       Title VI Claim

       Plaintiff’s next challenge is that he has “the right to sue under Title VI of the Civil

Right[s] Act.” (Doc. 8, p. 1.) But based on the lack of allegations in Plaintiff’s Amended

Complaint regarding the applicability of Title VI to his case (see Doc. 6), he has failed to

state a Title VI claim against either OPD or Officer Glatthorn, so this claim is also due to

be dismissed.

       Title VI “prohibits discrimination on the basis of race, color, or national origin in

programs and activities receiving federal financial assistance.” Sheely v. MRI Radiology

Network, P.A., 505 F.3d 1173, 1191 (11th Cir. 2007). In light of this law, the Amended R&R

found that Plaintiff provided no facts to indicate that “any of the defendants received

federal funds, that he was denied participation in a federally funded program, or that any

such denial was based on his race, color, or national origin.” (Doc. 7, p. 7 (quoting Mack

v. City of High Springs, 486 F. App’x 3, 7 (11th Cir. 2012)).) Because Plaintiff failed to allege

sufficient facts to show that Title VI applies, the Amended R&R rightly found that

Plaintiff’s Title VI claim is subject to dismissal. (See id.)

       Again, Plaintiff’s assertion that he has a right to sue under Title VI does not

overcome his failure to allege sufficient facts to state such a claim. (See Doc. 8, p. 1.) Thus,

Plaintiff’s Title VI claim is due to be dismissed and the Objection overruled.

       C.       Leave to Amend

       Although Plaintiff already filed an Amended Complaint that failed to state a claim

for relief against Defendants, the Amended R&R also recommends that Plaintiff be

permitted an opportunity to file a second amended complaint based on his potential to

                                               -8-
raise an Equal Protection or a Monell claim as well as to renew his IFP Motion. (Doc. 7,

p. 7.) In so recommending, the R&R limits Plaintiff’s leave to amend as follows:

               If Hinds files a second amended complaint, he must clearly allege
       the legal basis of the cause of action, whether a constitutional provision,
       treaty, statute or common law. Hinds should not include argument in the
       amended complaint. Citations of case law and statutes are not appropriate
       in the complaint, but rather may be included at the time of trial or in a
       motion for summary judgment.
               In addition, Hinds must name as Defendants only those persons who
       are responsible for the alleged violations. Hinds must allege in the body of
       the amended complaint, under a section entitled “Statement of Facts,” how
       each named Defendant participated in the activity that allegedly violated
       Hinds’s rights. Hinds must allege some causal connection between each
       Defendant named and the injury Hinds allegedly sustained. . . . Finally,
       Hinds must allege specifically how he has been damaged (harmed or
       injured by the actions and/or omissions of the Defendant(s)).

(Doc. 7, pp. 7–8.) As leave to amend in this case is appropriate, Plaintiff will be permitted

one final opportunity to file a second amended complaint consistent with the directives

in the Amended R&R (Doc. 7, pp. 7–8).

                                   IV.     CONCLUSION

       Having conducted an independent, de novo review of the portions of the record

to which Plaintiff objected, the Court agrees with the findings and conclusions set forth

in the Amended R&R. Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     Plaintiff’s Objection to Report and Recommendation (Doc. 8) is

              OVERRULED.

       2.     U.S. Magistrate Judge Karla R. Spaulding’s Amended Report and

              Recommendation (Doc. 7) is ADOPTED, CONFIRMED, and made a part

              of this Order.


                                             -9-
       3.      Plaintiff’s Amended Complaint (Doc. 6) is DISMISSED WITHOUT

               PREJUDICE.

       4.      The Clerk is DIRECTED to terminate Plaintiff’s motion for leave to proceed

               in forma pauperis (Doc. 2).

       5.      On or before Wednesday, November 21, 2018 Plaintiff may file a second

               amended complaint consistent with the directives in the Amended Report

               and Recommendation (Doc. 7) as well as to file a renewed motion for leave

               to proceed in forma pauperis. Failure to timely file will result in the closure

               of this action without further notice.

       DONE AND ORDERED in Chambers in Orlando, Florida, on November 7, 2018.




Copies to:
Pro se party




                                             -10-
